Honorable Robert S. Calvert
Comptroller of Public Accounts
Capitol Station
Austin, Texas
                                   Opinion NO. w-679
                                   Re:   Questions relating   to
                                         amounts due retired
                                         Texas Ran ers under
                                         Section 68 Article    XVI,
                                         Texas Consiitution,   and
                                         Senate Bill 53, Acts
                                         56th Legislature,   Regular
Dear Mr. Calvert:                        Session,   1959.

          We have received your request dated July 7, 1959,
in which you present the following questlons:
            "(1).    Please advise the amount of
     money which should be paid to persons
     eligible     under the Senate Bill 53, for
     the month of August?

            Y(2).    Please advise the amount of
     money to be paid to a person for the month
     of September, who became eligible     for Ranger
     benefits     on the 15th day of September."
           Section 66 of Article    XVI of the Constitution    of
Texas reads as follows:
            "The Legislature   shall have authority
     to provide for a system of retirement and
     disability   pensions for retiring    Texas
     Rangers who have not been eligible       at any
     time formembership      In the Employees Retire-
     ment System of Texas as that retirement
     system was established      by Chapter 352, Acts
     of the Fiftieth    Legislature,   Regular Session,
     1947, and who have had as much as two (2)
     years service as a Texas Ranger, and to their
     widows; providing that no pension shall exceed
Honorable   Robert   S. Calvert,   page 2   (w-679 1


     Eighty Dollars ($80) per month to any
     such
      .    Texas
               . Ranger
                  ._    or his __
                                widow provided
                                        ._     .
     that sucn widow was legally    marrlea prior
     to January 1, 1957, to a Texas Ranger
     qualifying  for such pension."
            Section 2 of Senate Bill 53, Acts 56th Legislature,
Regular Session,    1959, Chapter 283, Page 629, reads in part
as follows:
          II. . . Full monthly payment shall be
     made for each month commencing with the month
     in which the completed application  Is filed
     and ending with the month In which the recipl-
     ent dies."   (Emphasis added).
          Senate Bill 53 will become effective August 11,
1959, and will authorize a pension payment to be made for
August, 1959.
            If the abdve quoted provisions      of Senate Bill 53
were interpreted     to require payment for the full amount of
the pension for August when the legislatlve        authorization
did not become effective      until August 11, such would contra-
vene Section 16 of Article      I of the Constitution    of Texas,
which prohibits     such a retroactive  effect.    It Is well
established     that a statute should be construed so as to
effectuate    its purpose and in a manner to support its pre-
sumed constitutionality.
           Therefore, in our opinion , eligible pensioners may
receive only that proportionate   part of the August payment
represented by the period in August subsequent to the effect-
ive date of the Bill.
          Your second question,  In our opinion,    is controlled
by when the properly completed application    is filed.    We shall
assume the person “who became eligible”    for the benefits    on
the 15th day of September also filed a completed application
before the end of the month.
            It is olear that the Legislature      intended the
recipient   to receive   the full amount of the monthly benefits
starting with the month In which the properly completed ap-
plloatlon   is filed.    The Courts give liberal     construction to
such provisions     in order to effectuate  the purpose Intended
in statutes   euch as this.      See Teacher Retirement System v.
Duokworth, 260 S.W.2d 632 t Clv.App.           ,, a    rmed an
/    -




    Honorable   Robert   S. Calvert,   Page   3   (w-679)




    o inions adopted by the Supreme Court of Texas, 264 S.W. 2d
    '$).   Furthermore, we believe that If the complete application
    is filed during the month of September, the recipient    is to
    receive full payment for the calendar month beginning September
    1 and ending September 30.    Such seems to be the construction
    intended by the terms of the statute.    (See Long v. City of
    Wichita Falls,   142 Tex. 202, 176 S.W.2d 936‘).
                                       SUMMARY
                Under Section 66, Article   XVI of the
                Constitution   and Senate Bill 53, Acts
                56th Legislature,   Regular Session,
                1959, recipients   are to receive only
                that portion of the August, 1959, pay-
                ment represented by the period of
                August subsequent to the effective    date
                of the Bill;   subsequent monthly pay-
                ments are to be made on the basis of a
                full monthly payment for the calendar
                month in which the completed application
                is filed.
                                         Yours very truly,
                                         WILL WILSON
                                         Attorney General of Texas



                                              Tom I. McFarllng
                                              Assistant
    TIM:mfh:mg
    APPROVED:
    OPINIONCOMMITTED
    Geo. P. Blackburn, Chairman
    Robert T. Lewis
    C. K. Richards
    J. Milton Richardson
    Zellner J. Turlington
    REVIEWEDFOR THE ATTORNEY
                           GENERAL
    By: Leonard Passmore